The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schlachter, US 2016/0318247 A1, in view of Hollister et al., US 2012/0271418 A1.  Schlachter discloses generating a 3-D digital model of a mesh bag customized to an intended bone graft site and innately possessing depth, thickness, and volume (Figure 9; paragraphs 0061, 0063, 0147, 0160) and storing the 3-D digital model on a database coupled to a processor (Figure 8; paragraph 0062), which has instructions for retrieving the stored digital model (Figures 9-10; paragraphs 0064, 0152), combining a curable carrier material with, in, or on a bone material (Figure 10; paragraphs 0055, 0085, 0092-0094, 0151) and instructing a 3-D printer 10 having a rotatable cylindrical body 12 to print the mesh bag 70 around a circumference and along a longitudinal axis of the rotatable cylindrical body 12 by continuous extrusion and rotation such that the 3-D printer has a rotatable printing surface corresponding to a lateral surface area of the rotatable cylindrical body (abstract; drawings; paragraphs 0006-0008, 0013-0014, 0046+, 0065, 0073+, 0148+).
0147, 0155-0156) and obtaining 3-D images and digital models of an intended bone site (paragraphs 0157, 0162).  To incorporate these features into Schlachter would have been obvious in order to enhance control over release rates (Hollister et al.: paragraphs 0144-0147) and to more accurately “match the channel or defect” (Schlachter: paragraph 0160; Hollister et al.: paragraphs 0048, 0057, 0079), with further motivation (to combine) provided by Hollister et al. at paragraphs 0050 (3D printing, etc.), 0103 (biodegradable polymers), 0105 (hydroxyapatite component), 0106 (composite materials), 0134 (BMP; DBM), 0154-0156, and 0163 (mesh), and by Schlachter encompassing actively releasable materials (paragraphs 0028, 0095, 0097). 
Regarding claim 7, x-ray images and the like are utilized in Hollister et al. (paragraphs 0048, 0157).  Regarding claim 8, drugs, growth factors, and proteins are listed in Schlachter paragraphs 0028 and 0095+.  Regarding claims 9-10, porous microspheres containing a drug, growth factor, or protein would have been obvious in order to impart controlled release [Schlachter: paragraphs 0097 (“actively releasing materials”), 0098 (“carriers”), 0102 (“source for released materials”), 0142 (“gel form”)], particularly in light of Hollister et al. (paragraphs 0144-0147).  Regarding claim 12, a load bearing strength comparable to bone would have been immediately obvious, in not inherent, from the intended purpose of the mesh bag [Schlachter: paragraphs 0007 (“strong”), 0083], with the Hollister et al. scaffold possessing “mechanical properties the same or substantially similar to that of bone” in order to avoid stress shielding (paragraph 0044).  Regarding claim 13, particles within the claimed range would have been 0043, 0081, 0094, 0108, and 0110, in order to facilitate bonding during 3-D printing and subsequent osseointegration.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from Schlachter passages cited above.
	Applicant’s remarks have been considered and are adequately addressed in the new grounds of rejection set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774